EXAMINER'S AMENDMENT
This action is a response to the communication received on 8/2/2021. Examiner acknowledges the amendment made to claims 1, 2, 4, 6, 8, 11, 16, 18, 22, 23, 25, 26, 27-32, 36, and 37 and the cancellation of claims 12 and 37.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Albert Schmeiser on 9/9/2021.

The application has been amended as follows: 
In the abstract:
	An apparatus for use in treating a neurological disorder of the auditory system, including a sound processing unit, an audio stimulation unit and a somatosensory stimulation unit. The audio stimulation unit includes an input for receiving [said] the modified audio signal from the sound processing unit. The sound processing unit includes a processor operable to analyze an audio signal and generate a modified audio signal and a plurality of actuation signals therefrom representative of [said] the audio signal. The somatosensory stimulation unit includes an array of stimulators to apply a somatosensory stimulation to a subject, and an input for receiving the plurality of actuation signals from [said] the sound processing unit and directing 


In the claims:
Claim 14 is cancelled.

2. (Currently Amended) The apparatus according to claim 1 wherein the delivered audio stimulation and applied somatosensory [simulation] stimulation are configured to be simultaneously applied to the subject.

11. (Currently Amended) The apparatus according to claim 10 wherein the somatosensory stimulation unit is configured to employ a mark-space of 

15. (Currently Amended) The apparatus according to claim [14] 1 wherein the first audio signal component comprises audio comprising a -3dB bandwidth spanning 50Hz to 20kHz.

16. (Currently Amended) The apparatus according to claim [14] 1 wherein the second audio signal component comprises a soundscape for maintaining [the] attention of the subject.

17. (Currently Amended) The apparatus according to claim [14] 1 further comprising a mixer for combining the first and second audio signal components.

18. | (Currently Amended) The apparatus according to claim [14] 1 further comprising a band boost or band notch filter for spectrally modifying the audio signal.

23. (Currently Amended) The apparatus according to claim 19 wherein said array of stimulators includes between one and sixty-four stimulators and wherein said stimulus is a therapeutic stimulus.

25. (Currently Amended) The apparatus according to claim 24 wherein the additional
array of stimulators comprises at least [one] two stimulators.

33. (Currently Amended) The method according to claim 31 further comprising applying said auditory stimulus and somatosensory [stimulus] stimulation simultaneously to the subject.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 8/2/2021.  These drawings are accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for applying and auditory stimulus signal” and “means for simultaneously representing said auditory stimulus as a plurality of actuation signals on a somatosensory stimulation unit” in claim 36.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Allowable Subject Matter
Claims 1-11, 13, 15-36, and 38 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1 and 29, the prior art of record does not teach or suggest a device, as claimed by Applicant, where a processor/stimulus generation unit analyzes an input audio signal 
Claims 2-11, 13 and 15-28 are dependent on allowed matter from claim 1 and are allowed.

In regards to claim 30, the prior art of record does not teach or suggest a method, as claimed by Applicant, that includes the step of  simultaneously representing said auditory stimulus as a plurality of actuation signals via a somatosensory stimulation unit comprising an array of stimulators each of which is independently actuatable in response to the plurality of actuation signals to apply a somatosensory stimulation to the subject, wherein the plurality of actuation signals are a time varying sequence of output array patterns wherein each output array pattern comprises a random stimulation pattern comprising a plurality of pulses generated from an audio signal, the audio signal comprising a first component comprising a broadband or white noise component and a second component comprising a plurality of tone bursts of periods between 2ms and 500ms with frequencies covering a critical band of hearing in the range of 500Hz and 16kHz.
Claims 31-35 are dependent on allowed matter from claim 30 and are allowed. 

In regards to claim 36, the prior art of record does not teach or suggest a device, as claimed by Applicant, where a somatosensory unit made of an array of stimulators represents an auditory stimulus as a plurality of actuation signals to apply a somatosensory stimulation to the 

In regards to claim 38, the prior art of record does not teach or suggest a device, as claimed by Applicant, that has an input for receiving a plurality of actuation signals wherein the plurality of actuation signals are a time varying sequence of output array patterns wherein each output array pattern comprises a random stimulation pattern comprising a plurality of pulses generated from an audio signal, the audio signal comprising a first component comprising a broadband or white noise component and a second component comprising a plurality of tone bursts of periods between 2ms and 500ms with frequencies covering a critical band of hearing in the range of 500Hz and 16kHz; and 
an array of stimulators, each of which can be independently actuated based on the received input to apply a somatosensory stimulation to a subject in accordance with the random stimulation pattern.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791